NOS. 12-17-00361-CR
                                            12-17-00362-CR

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

COURTLAND DEWAYNE LINDSAY,                                §   APPEALS FROM THE
APPELLANT

V.                                                        §   COUNTY COURT AT LAW NO. 2

THE STATE OF TEXAS,
APPELLEE                                                  §   SMITH COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Courtland Dewayne Lindsay appeals from his convictions for indecent exposure. On
December 5, 2017, Appellant’s counsel filed a memorandum with this Court, in which counsel
states that Appellant filed waivers of appeal after sentencing, that the trial court accepted the
waivers, and that the record contains no certification granting Appellant the right to appeal.
Accordingly, counsel stated that the appeals must be dismissed.
         When the defendant is the appellant, the record must include the trial court’s certification
of the defendant’s right of appeal. TEX. R. APP. P. 25.2(d). “The appeal must be dismissed if a
certification that shows the defendant has the right of appeal has not been made part of the
record[.]” Id. Accordingly, because the trial court did not grant Appellant the right to appeal his
convictions, we dismiss the appeals.
Opinion delivered December 13, 2017.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        DECEMBER 13, 2017


                                         NO. 12-17-00361-CR


                             COURTLAND DEWAYNE LINDSAY,
                                       Appellant
                                          V.
                                 THE STATE OF TEXAS,
                                       Appellee


                            Appeal from the County Court at Law No 2
                        of Smith County, Texas (Tr.Ct.No. 002-82633-16)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        DECEMBER 13, 2017


                                         NO. 12-17-00362-CR


                             COURTLAND DEWAYNE LINDSAY,
                                       Appellant
                                          V.
                                 THE STATE OF TEXAS,
                                       Appellee


                            Appeal from the County Court at Law No 2
                        of Smith County, Texas (Tr.Ct.No. 002-82634-16)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.